Title: To James Madison from the Officers of the Second Brigade and Second Division of the Ohio State Militia, 14 September 1811 (Abstract)
From: Officers of the Second Brigade and Second Division of the Ohio State Militia
To: Madison, James


14 September 1811, Chillicothe. At a time when the nation’s peace and prosperity are threatened by the European belligerents and “the menaces of cruel savage hordes” on the western frontier, it is the duty of every American soldier to avow his confidence in the administration. The committee formed by the officers therefore addresses JM as the chief magistrate of “a free, independent people.” They have long witnessed JM’s forbearance and perseverance in trying to obtain respect for neutral rights while also preserving the blessings of liberty and peace. “The prospect of our national affairs, at present, seems gloomy,” though there is hope that one of the belligerents will cease its aggressions. “Should we however be again deluded with the idle tale of negotiation, and the thunder of war be heard on our shores, we pledge ourselves … to unsheath the sword and … meet the dread appeals to arms!” They anticipate the coming session of Congress with “mingled sensations of pleasure and concern” and await “the alternative of peace, or war.” In the negotiations with Great Britain, the just cause “must come to issue.” “Posterity will judge of the conflict. It will redound to the American name, that we sought not the quarrel; it was the choice of our enamy. Let her atone for the transgression.”
 